Citation Nr: 0639912	
Decision Date: 12/27/06    Archive Date: 01/05/07

DOCKET NO.  05-04 202	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Whether new and material evidence has been obtained to 
reopen a claim of entitlement to service connection for a 
right knee disability.

2.  Entitlement to service connection for a left knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

The veteran had active service from December 1979 to June 
1988.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Waco, Texas, which denied the benefits sought on appeal.

The Board only addresses the issue of reopening the veteran's 
previously denied claim of entitlement for service connection 
for a right knee disability in the section below and the 
issues of entitlement to service connection for a right knee 
disability and entitlement to a left knee disability on the 
merits are addressed in the REMAND portion of the decision 
below and are REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The RO denied entitlement to service connection for a 
right knee disability in an April 2003 rating decision.

2.  Evidence obtained since the April 2003 rating decision 
denying service connection for a right knee disability is new 
and relates to unestablished facts necessary to substantiate 
the claim.


CONCLUSIONS OF LAW

1.  The April 2003 rating decision denying service connection 
for a right knee disability is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. §§ 3.160(d), 20.1103 (2006).

2.  New and material evidence has been obtained since the 
April 2003 rating decision regarding a right knee disability 
and the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the veteran in proceeding with this appeal given 
the favorable nature of the Board's decision regarding 
reopening the veteran's claim for service connection for a 
right knee disability.  See Kent v. Nicholson, 20 Vet. App. 1 
(2006).  Any error in the failure to provide notice involving 
the downstream elements of rating and effective date is 
harmless at this time, and can be corrected by the RO upon 
remand, as directed below.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  

In August 2002, the veteran submitted a claim asserting that 
he had a right knee disability connected to his service-
connected left ankle disability.  In a March 2003 rating 
decision, the RO denied the veteran's claim for service-
connection.  This decision was confirmed in an April 2003 
rating decision.  The veteran's was informed of his appellate 
rights, but did not appeal this decision.  The veteran now 
seeks to reopen his claim for service connection.  The Board 
notes that the RO reopened the veteran's claim in its 
September 2004 rating decision.  The Board, however, is 
required to address the issue of reopening despite the RO's 
denial of service connection on the merits.  See Barnett v. 
Brown, 83 F.3d 1380 (1996).

Despite the finality of a prior adverse decision, a claim 
will be reopened and the former disposition reviewed if new 
and material evidence is presented or secured with respect to 
the claim which has been disallowed.  See 38 U.S.C.A. § 5108; 
38 C.F.R. § 3.156.  For claims filed after August 2001, such 
as this claim, "new and material evidence" is defined as 
evidence not previously submitted to agency decision-makers 
which, when considered with previous evidence of record, 
relates to an unestablished fact necessary to substantiate 
the claim.  See 38 C.F.R. § 3.156(a).  With these 
considerations, the Board must now review all of the evidence 
which has been submitted by the veteran or otherwise 
associated with the claims folder since the last final 
decision in April 2003.  At this stage, the credibility of 
new evidence is presumed.  See Justus v. Principi, 3 Vet. 
App. 510, 513 (1992).

At the time of the April 2003 rating decision, the record 
included the veteran's service medical records, which contain 
no evidence of an injury to the right knee.  The record also 
contained the report from a February 2001 VA examination.  In 
the examination, the examiner noted that the veteran asserted 
that he had a right knee condition due to his left ankle.  
The veteran asserted that he had to change his gait and 
placed more weight on the one knee due to the left ankle 
disability.  The examiner found no evidence of arthritis.  
The examiner found that the examiner had arthralgias of the 
right knee, but opined that it was less likely than not 
related to service.  In addition, the record contained an 
August 2002 private treatment record indicating that the 
veteran had a right knee strain.  

Since the April 2003 rating decision, records have been 
obtained showing additional treatment for his right knee 
pain.  Significantly, the veteran was provided with a second 
VA examination in August 2004.  In the examination, the 
examiner, in greater detail than the previous examiner, 
discussed the basis for the veteran's assertions regarding 
the secondary disability.  The examiner also found that the 
veteran had arthritis in the right knee.  The examiner opined 
that the veteran's arthritis was less likely than not due to 
the veteran's left ankle injury.  In addition, the veteran 
has submitted statements more fully explaining his 
contentions.  

As this evidence relates to the contention that there is a 
link between the veteran's service-connected disability and 
his current right knee disability, the Board finds that this 
evidence relates to an unestablished fact.  In addition, the 
evidence is not cumulative or redundant of previously 
submitted evidence.  Therefore, the Board concludes that the 
evidence is both new and material.  The claim is reopened.


ORDER

New and material evidence having been submitted, the claim 
for entitlement to service connection for a right knee 
disability is reopened.  The appeal is granted to that extent 
only.


REMAND

In the section above, the Board reopened the veteran's claim 
for a right knee disability.  The Board notes that the 
veteran asserted in his present appeal that he has 
disabilities of both knees, secondary to his service-
connected disability.  The Board further notes, in the 
February 2001 and August 2004 VA examinations discussed, both 
examiners opined that the veteran's disabilities of the knees 
were less likely than not related to the veteran's service-
connected left ankle disability.  Neither examiner, however, 
offered an opinion regarding whether the veteran's service-
connected disability aggravated the disabilities of his right 
and left knees.  The Board, therefore, finds that the 
veteran's appeal must be remanded in order to obtain an 
additional VA examination.

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a VCAA notification 
letter that complies with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  

2.  Copies of all outstanding records of 
treatment, VA and non-VA, received by the 
veteran for his right knee and left knee 
disabilities should be obtained and made 
part of the record.

3.  The RO should schedule the veteran 
for a VA examination to determine if the 
veteran has a right knee or left knee 
disability secondarily related to his 
service-connected disability of the left 
ankle.  The examiner should provide an 
opinion as to whether it is at least as 
likely as not that the veteran's current 
right knee and/or left knee disability is 
proximately due to or worsened by his 
service-connected left ankle disability.  

4.  When the development requested has 
been completed, the case should again be 
reviewed on the basis of the additional 
evidence.  If the benefits sought are not 
granted, the veteran should be furnished 
a supplemental statement of the case, and 
afforded a reasonable opportunity to 
respond before the record is returned to 
the Board for further review.

The purpose of this REMAND is to cure a procedural defect and 
the Board does not intimate any opinion as to the merits of 
the case, either favorable or unfavorable, at this time.  The 
veteran is free to submit any additional evidence and/or 
argument he desires to have considered in connection with his 
current appeal.  No action is required of the veteran until 
he is notified.

This appeal must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112.


____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


